ACCEPTED
                                                                     03-15-00324-CV
                                                                             7393263
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               10/15/2015 2:34:01 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
              NO. 03-15-00324-CV

                                                    FILED IN
                                             3rd COURT OF APPEALS
                                                  AUSTIN, TEXAS
        IN THE COURT OF APPEALS              10/15/2015 2:34:01 PM
FOR THE THIRD JUDICIAL DISTRICT OF          TEXASJEFFREY D. KYLE
                                                      Clerk
            AT AUSTIN, TEXAS


           JEAN-MICHEL GUERIN,
                 Appellant

                        vs.

                 TINA GUERIN,
                    Appellee


   Appeal from the 426th Judicial District Court
               Cause No. 263324
               Bell County, Texas
   The Honorable Fancy Jezek, Judge Presiding


          NOTICE OF APPEARANCE


                              Nathan L. Kennedy
                              State Bar No. 24049190
                              1607 Nueces Street
                              Austin, Texas 78701
                              (512) 469-0092
                              Fax: (512) 469-9102
                              nkennedy@nathankennedylaw.com
                              ATTORNEY FOR APPELLEE
           NATHAN L. KENNEDY’S NOTICE OF APPEARANCE

       NOW COMES Nathan L. Kennedy and gives notice to this Court and Jean-
Michel Guerin that he is now the attorney of record for Tina Guerin in the above
listed case. Please forward all activity and correspondence to the undersigned
lawyer.


                                             Respectfully submitted,

                                             NATHAN L. KENNEDY
                                             ATTORNEY AT LAW
                                             1607 NUECES STREET
                                             AUSTIN, TEXAS 78701
                                             PH: (512) 469-0092
                                             FAX: (512) 469-9102
                                             NKENNEDY@NATHANKENNEDYLAW.COM




                                             ______________________________
                                             NATHAN L. KENNEDY
                                             STATE BAR NO. 24049190
                                             Attorney for Appellee

                         CERTIFICATE OF SERVICE

      In compliance with Rule 9.5(d) of the Texas Rules of Appellate Procedure,

the undersigned attorney certifies that a true and correct copy of the foregoing

Notice of Appearance was served upon Jean-Michel Guerin via e-service and e-

mail, as prescribed by Rule 9.5(a) & (b) of the Texas Rules of Appellate Procedure

on this the 14th day of October, 2015.



                                             ______________________________
                                             Nathan L. Kennedy

                                         2